                                                                                                                                             l
                                                                                                      r - - - - · -----·------



~O 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations
                                                                                                                   FILED
                                                                                                                   OCT 3 0 2019
                                      UNITED STATES DISTRICT COUR
                                                                                                        CLERK. IJ s. OISTmrr COi/RT
                                             SOUTHERN DISTRICT OF CALIFORNIA                          SOUTHERN c'1STR1CT (lF CAdF.,)RNL~
                                                                                                      BY ~                      .,,,,,,--y
               UNITED STATES OF AMERICA                               JUDGMENT IN A CRI                 N~-----·-···:_·.~---::.:_~
                                                                      (For Revocation of Probation or Supervised Release)
                                                                      (For Offenses Committed On or After November 1, 1987)
                                 V.
              JOSE LUIS AQUINO-FLORES (1)
                                                                         Case Number:        3: l 9-CR-07086-WQH

                                                                      Linda Alexandra McDonald
                                                                      Defendant's Attorney
REGISTRATION NO.                 50062-408
•-
THE DEFENDANT:
[:gj   admitted guilt to violation of allegation(s) No.     1 and 2

D      was found guilty in violation ofallegation(s) No.
                                                           -------------- after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature of Violation
            I                       nv I, Committed a federal, state or local offense
            2                       nv35, Illegal entry into the United States




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.
~O 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                 JOSE LUIS AQUINO-FLORES (I)                                             Judgment - Page 2 of 2
CASE NUMBER:               3: 19-CR-07086-WQH

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Six (6) months to run consecutive to the sentence imposed in case 19crl 129-WQH




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




•      The defendant is remanded to the custody of the United States Marshal.

•      The defendant shall surrender to the United States Marshal for this district:
       •     at
                  - - - - - - - - - A.M.
                                                             on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
•      Prisons:
       •     on or before
       D as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                      RETURN
I have executed this judgment as follows:

       Defendant delivered on                                            to
                                -------------
at
     - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                    DEPUTY UNITED STATES MARSHAL




                                                                                               3: 19-CR-07086-WQH
